Title: To James Madison from John Armstrong, 25 May 1810
From: Armstrong, John
To: Madison, James


Private.
Dear Sir,
Paris 25 May 1810.
You will find in one of the last journals two Notes from M. de Rochefoucauld, the French Ambassador in Holland; to the Prussian Minister there—Baron Knoblesdorf. The object of these is to enable Prussia to negociate a loan of 40,000,000 frs. with which she proposes to pay off the old Score due to France. In other times, this would have been considered an extraordinary State Paper. An additional guarantee to Prussia is said to be on the tapis Viz: a Matrimonial connexion between a prince of Prussia and Mademoiselle Bonaparte, the oldest daughter of Lucien Bonaparte.
The Journals will also inform you of a change of Ministers in Denmark. The Bernstorfs are displaced and M. Rosencrantz and others (beleived to have less of the Anglo-mania) are substituted for them.
There was a report some weeks past of a rising discontent between this country and Russia, founded on the new successions to the Crown in Sweden. A conspiracy to subvert this, in favor of a son of the late King, was said to have been discovered, and was pretty distinctly attributed to Russia. It however matters very little, whether the cause assigned, was real, or pretended, as the report is not less ominous, on either supposition. A Minister of the Russian Cabinet, Prince Alexis Kourakan, is now here & professedly, for the purpose of offering the felicitations of his Master on the late Imperial Wedding.
My other letters by Messrs. Ronaldson & Bailey leave me little if anything to add on the subject of our business here. The Imperial Decree of the 23d of March sufficiently indicates it’s own cause, though from the personal explanations given to me, it would appear to have been less the result of the law itself, than of it’s non-execution, which was construed, and with some plausability, into a partiality for English Commerce. “My wishes and interests” said the Emperor the other day, “both lead to a free & a friendly connexion with the U. S. but I cannot see with indifference, on the part of this power, measures which expresly favor the trade of my enemy. Such is their non-intercourse law, which, if faithfully executed, would not be equal in it’s operation, but which, so far from being thus executed, has been violated openly, and with impunity, from it’s date to the present day and certainly much to my prejudice and greatly to the advantage of British Commerce.” The error in this reasoning is in not going farther back for premises. I am Dear Sir, with the greatest respect and attachment, Your Most Obedient & faithful Servant
John Armstrong.
P. S. I mentioned in a late letter that the information I had two years ago given to you concerning the business here of a M. Hunt, had been communicated to him & had excited in him the most malignant conduct towards me. ⟨Trying?⟩ to prevent censure from falling on the innocent, I hasten to inform you, that M. Hunt has told his friend here, that M. Gallatin was the person who had informed him.
